Title: To James Madison from John Bullus, 4 May 1811
From: Bullus, John
To: Madison, James


Sir
New York 4th. May 1811.
I have the honour of forwarding to you a Map of the western part of the State of New York, shewing the route of a proposed Canal from Lake Erie to Hudson’s River—together, with the report of the Commissioners appointed to explore the route of an inland navigation from Hudson’s River to Lake Ontario, and Lake Erie—which may not be altogether uninteresting. With great consideration Your Most Ob: Serv:
John Bullus.
